DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 04/21/2021.
Claims 1-36 are submitted for examination.
Claims 1-36 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on April 21, 2021 claims priority of provisional application 63/034,772 filed on June 04, 2020.
Examiner’s Note
Examiner has interpreted Claim 1 for 35 U.S.C. 112(f). Applicant is advised to include hardware structure like “hardware processor” or “memory” into the claim recitation should applicant’ decide to amend the claim to avoid 35 USC 122(f) interpretation. By adding sufficient hardware structure, the claim will be compliant for 35 U.S.C. 101 software per se.
Claim Analysis - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…a plurality of devices configured as a wireless cooperative broadcast network…”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites following limitations, “…an inner layer cryptographic key shared among each device within that group of devices wherein the inner layer cryptographic key for each group of devices is distinct..”, “an inner layer encryption/decryption protocol configured to encrypt/decrypt datagrams broadcast by that group of devices using the inner layer cryptographic key for that group of devices”. “an outer layer cryptographic key shared among each device within that superset wherein the outer layer cryptographic key for each superset of devices is distinct”, “an outer layer encryption/decryption protocol configured to encrypt/decrypt datagrams broadcast by that superset using the outer layer cryptographic key for that superset”, Claim 18 recites limitations, “sharing an inner layer cryptographic key among each device within that group of devices wherein the inner layer cryptographic key for each group of devices is distinct”, “…configuring an inner layer encryption/decryption protocol to encrypt/decrypt datagrams broadcast by that group of devices using the inner layer cryptographic key for that group of devices”, “…device within that superset wherein the outer layer cryptographic key for each superset of devices is distinct; and for each of the one or more supersets, configuring an outer layer encryption/decryption protocol to encrypt/decrypt datagrams broadcast by that superset using the outer layer cryptographic key for that superset”, Claim 35 recites limitations, “…an inner layer cryptographic key shared among each device within that inner group of devices”. It is not clear which group of devices are referred to by “that group of devices”. 

Claim limitation “…a plurality of devices configured as a wireless cooperative broadcast network…”  in Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The plurality of wireless devices are interpreted as devices shown in Figure 3, however there is no detail description of these devices is provided in the specification. It is not clear these wireless devices are hardware devices or software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8, 14, 17-19, 23, 25, 31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US PGPUB. # US 2013/0083926), hereinafter “Hughes”), and further in view of Reinoso et al. (US PGPUB. # US 2008/0069350, hereinafter “Reinoso”).

Referring to Claims 1 and 18:
Regarding Claim 1, Hughes teaches,
A wireless communications network, comprising: a plurality of devices configured as a wireless cooperative broadcast network; 
one or more groups of devices within the wireless cooperative broadcast network, (Fig. 3(106, 107), ¶56, “the user devices shown in FIG. 3 acquired quantum keys directly through QKD with the trusted authority (101), as illustrated in FIG. 1. For example, the mobile phone (107) and QC card (102) acquired quantum keys from QKD with the trusted authority. The user computers (106) acquired quantum keys directly from a local connection to a conventional QC transmitter in QKD with the trusted authority”, Fig. 4, ¶62, “The mobile device can be any of a variety of computing devices (e.g., cell phone, smartphone, handheld computer, personal digital assistant, etc.) and can allow wireless two-way communications with one or more mobile communications networks (404), such as a cellular or satellite network”, ¶65, “Example data can include web pages, text, images, sound files, video data, or other data sets to be sent to and/or received from one or more network servers or other mobile devices via one or more wired or wireless networks”, ¶67-¶68, i.e. one or more devices are part of wireless network to communicate with each other wirelessly) wherein each of the one or more groups of devices are a subset of the plurality of devices; (¶140, “the group leader I.sub.10 divides the remaining members I.sub.1 to I.sub.9 into three sub-groups: SG1={I.sub.1, I.sub.2, I.sub.3}, SG2={I.sub.4, I.sub.5, I.sub.6} and SG3={I.sub.7, I.sub.8, I.sub.9}, i.e. each one or more of groups of devices are subset of plurality of devices)
for each of the one or more groups of devices, an inner layer cryptographic key shared among each device within that group of devices wherein the inner layer cryptographic key for each group of devices is distinct; (¶140, “the group leader I.sub.10 selects the appropriate sub-group key for the sub-group that includes the other member j, encrypts the sub-group key with the appropriate encryption key K(j, I.sub.10) for the member j (or, alternatively, the key K(I.sub.10, j)),”, i.e. each sub-group key is considered as inner layer cryptographic key. The inner sub-group key is different for each group of devices is distinct).
for each of the one or more groups of devices, (¶140, “the group leader I.sub.10 divides the remaining members I.sub.1 to I.sub.9 into three sub-groups: SG1={I.sub.1, I.sub.2, I.sub.3}, SG2={I.sub.4, I.sub.5, I.sub.6} and SG3={I.sub.7, I.sub.8, I.sub.9}, i.e. each one or more of groups of devices are subset of plurality of devices) [an inner layer encryption/decryption protocol configured to encrypt/decrypt datagrams broadcast by that group of devices using the inner layer cryptographic key for that group of devices];
one or more supersets wherein the one or more supersets includes the one or more groups of devices; (Fig. 3(106, 107), “the user devices shown in FIG. 3 acquired quantum keys directly through QKD with the trusted authority (101), as illustrated in FIG. 1. For example, the mobile phone (107) and QC card (102) acquired quantum keys from QKD with the trusted authority. The user computers (106) acquired quantum keys directly from a local connection to a conventional QC transmitter in QKD with the trusted authority”, Fig. 4, ¶62, “The mobile device can be any of a variety of computing devices (e.g., cell phone, smartphone, handheld computer, personal digital assistant, etc.) and can allow wireless two-way communications with one or more mobile communications networks (404), such as a cellular or satellite network”, ¶65, “Example data can include web pages, text, images, sound files, video data, or other data sets to be sent to and/or received from one or more network servers or other mobile devices via one or more wired or wireless networks”, ¶67-¶68, ¶138, “suppose the group has ten members I.sub.1 to I.sub.10 that have each performed QKD with a trusted authority. To establish a common group key, one of the members (e.g., I.sub.10) is designated group leader. The group leader I.sub.10 generates a group key”, i.e. group of ten members is considered as superset which includes group of devices).
for each of the one or more supersets, an outer layer cryptographic key shared among each device within that superset wherein the outer layer cryptographic key for each superset of devices is distinct; (¶138, “The group leader I.sub.10 generates a group key and derives the encryption keys K(j, I.sub.10) for the other members of the group. The group leader encrypts the group key using the encryption keys for the other devices, respectively, and sends the encrypted versions of the group key to the other devices”, i.e. each outer group of devices shared a group key) and 
for each of the one or more supersets, (Fig. 3(106, 107), “the user devices shown in FIG. 3 acquired quantum keys directly through QKD with the trusted authority (101), as illustrated in FIG. 1. For example, the mobile phone (107) and QC card (102) acquired quantum keys from QKD with the trusted authority. The user computers (106) acquired quantum keys directly from a local connection to a conventional QC transmitter in QKD with the trusted authority”, Fig. 4, ¶62, “The mobile device can be any of a variety of computing devices (e.g., cell phone, smartphone, handheld computer, personal digital assistant, etc.) and can allow wireless two-way communications with one or more mobile communications networks (404), such as a cellular or satellite network”, ¶65, “Example data can include web pages, text, images, sound files, video data, or other data sets to be sent to and/or received from one or more network servers or other mobile devices via one or more wired or wireless networks”, ¶67-¶68, ¶138, “suppose the group has ten members I.sub.1 to I.sub.10 that have each performed QKD with a trusted authority. To establish a common group key, one of the members (e.g., I.sub.10) is designated group leader. The group leader I.sub.10 generates a group key”, i.e. group of ten members is considered as superset which includes group of devices) [an outer layer encryption/decryption protocol configured to encrypt/decrypt datagrams broadcast by that superset using the outer layer cryptographic key for that superset].
Hughes does not teach explicitly,
[for each of the one or more groups of devices], an inner layer encryption/decryption protocol configured to encrypt/decrypt datagrams broadcast by that group of devices using the inner layer cryptographic key for that group of devices;
[for each of the one or more supersets], an outer layer encryption/decryption protocol configured to encrypt/decrypt datagrams broadcast by that superset using the outer layer cryptographic key for that superset.
However, Reinoso teaches,
for each of the one or more groups of devices, an inner layer encryption/decryption protocol configured to encrypt/decrypt datagrams broadcast by that group of devices using the inner layer cryptographic key for that group of devices; (Fig. 2(208), ¶35, “the encoded (compressed) video within the IP streams (IP packets) is passed on to an encryption engine 208 for inner-layer (IP) encryption of individual IP packets. A number of encryption method are possible, including symmetric (shared secret key with DES or AES) or asymmetric (RSA-public-private key pair) encryption methods”, Fig. 2(222), ¶43, “ the path on the left branch will pass on the resulting inner-layer-encrypted IP-packets to a bulk decryptor 222. The bulk inner-layer decryption will expose the IP packets”, i.e. inner layer encryption/decryption of broadcast data) 
[for each of the one or more supersets], an outer layer encryption/decryption protocol configured to encrypt/decrypt datagrams broadcast by that superset using the outer layer cryptographic key for that superset. (Fig. 2(214), ¶39, “the second encryption is the outer layer encryption 214”, ¶40, Fig. 2(232), ¶42, “the double-encrypted IP packets undergo decryption which `peels off` the outer layer encryption from the incoming IP packets”, i.e. outer layer encryption/decryption of broadcast data).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Reinoso with the invention of Hughes.
Hughes teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group. Reinoso teaches, encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key. Therefore, it would have been obvious to have encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key of Reinoso with subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group of Hughes for securing data among the hierarchy of groups. Hacker cannot get access to data for all groups/subgroups when the hacker is able get hold off an encryption/decryption key. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 18, it is a method claim of above wireless communication network claim 1 and therefore Claim 18 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 35, Hughes teaches,
A method for secure communication in a wireless cooperative broadcast network comprising: 
selecting, at a device within one of one or more inner groups of devices, an inner layer cryptographic key shared among each device within that inner group of devices; (¶140, “the group leader I.sub.10 selects the appropriate sub-group key for the sub-group that includes the other member j, encrypts the sub-group key with the appropriate encryption key K(j, I.sub.10) for the member j (or, alternatively, the key K(I.sub.10, j)),”, i.e. each sub-group key is considered as inner layer cryptographic key. The inner sub-group key is different for each group of devices is distinct)
encrypting a datagram using the selected inner layer cryptographic key, yielding a singly-encrypted ciphertext datagram; 
selecting an outer layer cryptographic key from one or more outer layer cryptographic keys shared among each device within an outer group of devices (¶138, “The group leader I.sub.10 generates a group key and derives the encryption keys K(j, I.sub.10) for the other members of the group. The group leader encrypts the group key using the encryption keys for the other devices, respectively, and sends the encrypted versions of the group key to the other devices”, i.e. each outer group of devices shared a group key) wherein at least one inner group of devices is a subset of the outer group of devices; (¶140, “the group leader I.sub.10 divides the remaining members I.sub.1 to I.sub.9 into three sub-groups: SG1={I.sub.1, I.sub.2, I.sub.3}, SG2={I.sub.4, I.sub.5, I.sub.6} and SG3={I.sub.7, I.sub.8, I.sub.9}, i.e. each one or more of groups of devices are subset of plurality of devices).
Hughes does not teach explicitly,
encrypting the singly-encrypted ciphertext datagram using the outer layer cryptographic key, yielding a doubly-encrypted ciphertext datagram; 
flooding the doubly-encrypted ciphertext datagram across the wireless cooperative broadcast network; and 
at each device that shares both the inner layer cryptographic key and outer layer cryptographic key, 
decrypting the doubly-encrypted ciphertext datagram with the outer layer cryptographic key, yielding the singly-encrypted ciphertext datagram, and 
decrypting the singly-encrypted ciphertext datagram with the inner layer cryptographic key, yielding the datagram.
However, Reinoso teaches,
encrypting the singly-encrypted ciphertext datagram using the outer layer cryptographic key, yielding a doubly-encrypted ciphertext datagram; (Fig. 2(208), ¶35, “the encoded (compressed) video within the IP streams (IP packets) is passed on to an encryption engine 208 for inner-layer (IP) encryption of individual IP packets. A number of encryption method are possible, including symmetric (shared secret key with DES or AES) or asymmetric (RSA-public-private key pair) encryption methods”, Fig. 2(222), ¶43, “ the path on the left branch will pass on the resulting inner-layer-encrypted IP-packets to a bulk decryptor 222. The bulk inner-layer decryption will expose the IP packets”, i.e. inner layer encryption/decryption of broadcast data, Fig. 2(214), ¶39, “the second encryption is the outer layer encryption 214”, ¶40, Fig. 2(232), ¶42, “the double-encrypted IP packets undergo decryption which `peels off` the outer layer encryption from the incoming IP packets”, i.e. outer layer encryption/decryption of broadcast data generates double encrypted ciphertext data) 
flooding the doubly-encrypted ciphertext datagram across the wireless cooperative broadcast network; (Fig. 2(220), ¶42, “the satellite in orbit 220 relays signals modulated with the double-encrypted IP packets to the satellite receiving head-end 232, i.e. doubly encrypted data is flooded to receiving head-end (devices)) and 
at each device that shares both the inner layer cryptographic key and outer layer cryptographic key, (Fig. 2(232, 222),  ¶42, “At the head-end, the received signals are demodulated to yield the double-encrypted packets. Also at the head-end, the double-encrypted IP packets undergo decryption which `peels off` the outer layer encryption from the incoming IP packets. “For tier-1 service providers, the path on the left branch will pass on the resulting inner-layer-encrypted IP-packets to a bulk decryptor 222”, i.e. head-end device and bulk decryptor posses both outer layer and inner layer key)
decrypting the doubly-encrypted ciphertext datagram with the outer layer cryptographic key, yielding the singly-encrypted ciphertext datagram, (Fig. 2(232), ¶42, “at the head-end, the double-encrypted IP packets undergo decryption which `peels off` the outer layer encryption from the incoming IP packets”) and 
decrypting the singly-encrypted ciphertext datagram with the inner layer cryptographic key, yielding the datagram. (Fig. 2(222), ¶43, “The bulk inner-layer decryption will expose the IP packets, which are then securely handed off to the tier-1 telco (high tier service provider) network 224”, i.e. inner encrypted ciphertext is decrypted).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Reinoso with the invention of Hughes.
Hughes teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group. Reinoso teaches, encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key. Therefore, it would have been obvious to have encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key of Reinoso with subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group of Hughes for securing data among the hierarchy of groups. Hacker cannot get access to data for all groups/subgroups when the hacker is able get hold off an encryption/decryption key. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Referring to Claims 2 and 19:
Regarding Claim 2, rejection of Claim 1 is included and for the same motivation Hughes teaches,
The wireless communications network of claim 1, wherein each outer layer cryptographic key is established with a server-centric group key management protocol. (Fig. 3(106, 107), ¶56, “the user devices shown in FIG. 3 acquired quantum keys directly through QKD with the trusted authority (101), as illustrated in FIG. 1. For example, the mobile phone (107) and QC card (102) acquired quantum keys from QKD with the trusted authority. The user computers (106) acquired quantum keys directly from a local connection to a conventional QC transmitter in QKD with the trusted authority”).

Regarding Claim 19, rejection of Claim 18 is included and Claim 19 is rejected with the same rationale as applied against Claim 2 above.

Referring to Claims 6 and 23:
Regarding Claim 6, rejection of Claim 1 is included and for the same motivation Hughes teaches,
The wireless communications network of claim 1, wherein each inner layer cryptographic key is established with a server-centric group key management protocol. (Fig. 3(106, 107), ¶56, “the user devices shown in FIG. 3 acquired quantum keys directly through QKD with the trusted authority (101), as illustrated in FIG. 1. For example, the mobile phone (107) and QC card (102) acquired quantum keys from QKD with the trusted authority. The user computers (106) acquired quantum keys directly from a local connection to a conventional QC transmitter in QKD with the trusted authority”).

Regarding Claim 23, rejection of Claim 18 is included and Claim 23 is rejected with the same rationale as applied against Claim 6 above.

Referring to Claims 8 and 25:
Regarding Claim 8, rejection of Claim 1 is included and for the same motivation Hughes teaches,
The wireless communications network of claim 1, wherein each inner layer cryptographic key is established with a serverless group key management protocol. (¶140, “the group leader I.sub.10 selects the appropriate sub-group key for the sub-group that includes the other member j, encrypts the sub-group key with the appropriate encryption key K(j, I.sub.10) for the member j (or, alternatively, the key K(I.sub.10, j)),”, i.e. each sub-group key is considered as inner layer cryptographic key. The inner sub-group key is established without a server)

Regarding Claim 25, rejection of Claim 18 is included and Claim 25 is rejected with the same rationale as applied against Claim 8 above.

Referring to Claims 14 and 31:
Regarding Claim 14, rejection of Claim 1 is included and for the same motivation Hughes teaches,
The wireless communications network of claim 1, further comprising a single outer layer cryptographic key shared among each of the plurality of devices. (¶138, “The group leader I.sub.10 generates a group key and derives the encryption keys K(j, I.sub.10) for the other members of the group. The group leader encrypts the group key using the encryption keys for the other devices, respectively, and sends the encrypted versions of the group key to the other devices”, i.e. each outer group of devices shared a group key).

Regarding Claim 31, rejection of Claim 18 is included and Claim 31 is rejected with the same rationale as applied against Claim 14 above.

Referring to Claims 17 and 34:
Regarding Claim 17, rejection of Claim 1 is included and for the same motivation  Hughes teaches,
The wireless communications network of claim 1, wherein a different outer layer cryptographic key is shared with each device within each of the one or more groups. (¶138, “The group leader I.sub.10 generates a group key and derives the encryption keys K(j, I.sub.10) for the other members of the group. The group leader encrypts the group key using the encryption keys for the other devices, respectively, and sends the encrypted versions of the group key to the other devices”, i.e. each outer group of devices shared a group key).

Regarding Claim 34, rejection of Claim 18 is included and Claim 34 is rejected with the same rationale as applied against Claim 17 above.

Claims 3, 7, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US PGPUB. # US 2013/0083926), hereinafter “Hughes”), and further in view of Reinoso et al. (US PGPUB. # US 2008/0069350, hereinafter “Reinoso”),and further in view of Alharbi et al. (US PGPUB. # US 2021/0084040, hereinafter “Alharbi”).

Referring to Claims 3 and 20:
Regarding Claim 3, rejection of Claim 2 is included and combination of Hughes and Reinoso does not teach explicitly,
The wireless communications network of claim 2, wherein the server-centric group key management protocol is the Group Domain of Interpretation.
However, Alharbi teaches,
The wireless communications network of claim 2, wherein the server-centric group key management protocol is the Group Domain of Interpretation. (¶44, “the technological solution can include a key generator in the key server 35 and a Group Domain of Interpretation (GDOI) based protocol”, “the key server 35 can distribute an encryption key to all the CE routers 30, 65, 67”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Alharbi with the invention of Hughes in view of Reinoso.
Hughes in view of Reinoso teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group and encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key. Alharbi teaches, a server establishing a group key and distribute the key to the group devices. Therefore, it would have been obvious to have a server establishing a group key and distribute the key to the group devices of Alharbi into the teachings of Hughes in view of Reinoso for securely and conveniently distributing group key to the devices. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 20, rejection of Claim 19 is included and Claim 20 is rejected with the same rationale as applied against Claim 3 above.

Referring to Claims 7 and 24:
Regarding Claim 7, rejection of Claim 6 is included and combination of Hughes and Reinoso does not teach explicitly,
The wireless communication network of claim 6, wherein the server-centric group key management protocol is the Group Domain of Interpretation.
However, Alharbi teaches,
The wireless communication network of claim 6, wherein the server-centric group key management protocol is the Group Domain of Interpretation. (¶44, “the technological solution can include a key generator in the key server 35 and a Group Domain of Interpretation (GDOI) based protocol”, “the key server 35 can distribute an encryption key to all the CE routers 30, 65, 67”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Alharbi with the invention of Hughes in view of Reinoso.
Hughes in view of Reinoso teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group and encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key. Alharbi teaches, a server establishing a group key and distribute the key to the group devices. Therefore, it would have been obvious to have a server establishing a group key and distribute the key to the group devices of Alharbi into the teachings of Hughes in view of Reinoso for securely and conveniently distributing group key to the devices. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 24, rejection of Claim 23 is included and Claim 24 is rejected with the same rationale as applied against Claim 7 above.

Claims 4-5, 9-12, 15-16, 21-22, 26-29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US PGPUB. # US 2013/0083926), hereinafter “Hughes”), and further in view of Reinoso et al. (US PGPUB. # US 2008/0069350, hereinafter “Reinoso”),and further in view of Brati et al. (US PGPUB. # US 20007/0055870, hereinafter “Brati”).

Referring to Claims 4 and 21:
Regarding Claim 4, rejection of Claim 1 is included and combination of Hughes and Reinoso does not teach explicitly,
The wireless communications network of claim 1, wherein each outer layer cryptographic key is established with a serverless group key management protocol.
However, Brati teaches,
The wireless communications network of claim 1, wherein each outer layer cryptographic key is established with a serverless group key management protocol. (¶79, “The group key agreement algorithm is run and a possible leader is elected”, ¶80, “The [GENERATE KEY] step is run; if enough information has been collected, all the nodes have the key”, i.e. cryptographic key is established with a serverless group key management protocol).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Brati with the invention of Hughes in view of Reinoso.
Hughes in view of Reinoso teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group and encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key. Brati teaches, generating a group key by nodes without a server. Therefore, it would have been obvious to have generating a group key by nodes without a server of Brati into the teachings of Hughes in view of Reinoso for securely generating  group key tby the nodes without relying on a key management server. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 21, rejection of Claim 18 is included and Claim 21 is rejected with the same rationale as applied against Claim 4 above.

Referring to Claims 5 and 22:
Regarding Claim 5, rejection of Claim 4 is included and for the same motivation combination of Hughes and Reinoso does not teach explicitly,
The wireless communications network of claim 4, wherein the serverless group key management protocol uses multi-party Diffie-Hellman exchanges.
However, Brati teaches,
The wireless communications network of claim 4, wherein the serverless group key management protocol uses multi-party Diffie-Hellman exchanges. (¶47-¶48, Claim 38, claim 53).

Regarding Claim 22, rejection of Claim 21 is included and Claim 22 is rejected with the same rationale as applied against Claim 5 above.

Referring to Claims 9 and 26:
Regarding Claim 9, rejection of Claim 8 is included and combination of Hughes and Reinoso does not teach explicitly,
The wireless communications network of claim 8, wherein the serverless group key management protocol uses multi-party Diffie-Hellman exchanges.
However, Brati teaches,
The wireless communications network of claim 8, wherein the serverless group key management protocol uses multi-party Diffie-Hellman exchanges. (¶47-¶48, Claim 38, claim 53).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Brati with the invention of Hughes in view of Reinoso.
Hughes in view of Reinoso teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group and encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key. Brati teaches, generating a group key by nodes without a server. Therefore, it would have been obvious to have generating a group key by nodes without a server of Brati into the teachings of Hughes in view of Reinoso for securely generating  group key tby the nodes without relying on a key management server. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Regarding Claim 26, rejection of Claim 25 is included and Claim 26 is rejected with the same rationale as applied against Claim 9 above.

Referring to Claims 10 and 27:
Regarding Claim 10, rejection of Claim 1 is included and combination of Hughes and Reinoso does not teach explicitly,
The wireless communications network of claim 1, wherein the inner layer encryption/decryption protocol further comprises source authentication.
However, Brati teaches,
The wireless communications network of claim 1, wherein the inner layer encryption/decryption protocol further comprises source authentication. (¶38, “each single client of the network uses a digital signature scheme (e.g.: a digital certificate, with the relative certification chain) to authenticate the packets involved in the key agreement protocol”, Fig. 3, ¶50-¶53).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Brati with the invention of Hughes in view of Reinoso.
Hughes in view of Reinoso teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group and encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key. Brati teaches, generating a group key by nodes without a server. Therefore, it would have been obvious to have generating a group key by nodes without a server of Brati into the teachings of Hughes in view of Reinoso for securely generating  group key tby the nodes without relying on a key management server. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 27, rejection of Claim 28 is included and Claim 27 is rejected with the same rationale as applied against Claim 10 above.

Referring to Claims 11 and 28:
Regarding Claim 11, rejection of Claim 1 is included and combination of Hughes and Reinoso does not teach explicitly,
The wireless communications network of claim 1, wherein the outer layer encryption/decryption protocol further comprises source authentication.
However, Brati teaches,
The wireless communications network of claim 1, wherein the outer layer encryption/decryption protocol further comprises source authentication. (¶38, “each single client of the network uses a digital signature scheme (e.g.: a digital certificate, with the relative certification chain) to authenticate the packets involved in the key agreement protocol”, Fig. 3, ¶50-¶53).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Brati with the invention of Hughes in view of Reinoso.
Hughes in view of Reinoso teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group and encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key. Brati teaches, generating a group key by nodes without a server. Therefore, it would have been obvious to have generating a group key by nodes without a server of Brati into the teachings of Hughes in view of Reinoso for securely generating  group key tby the nodes without relying on a key management server. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 28, rejection of Claim 18 is included and Claim 28 is rejected with the same rationale as applied against Claim 11 above.

Referring to Claims 12 and 29:
Regarding Claim 12, rejection of Claim 10 or Claim 11 is included and combination of Hughes and Reinoso does not teach explicitly,
The wireless communications network according to either claim 10 or claim 11, wherein source authentication uses digital signatures.
However, Brati teaches,
The wireless communications network according to either claim 10 or claim 11, wherein source authentication uses digital signatures. (¶38, “each single client of the network uses a digital signature scheme (e.g.: a digital certificate, with the relative certification chain) to authenticate the packets involved in the key agreement protocol”, Fig. 3, ¶50-¶53).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Brati with the invention of Hughes in view of Reinoso.
Hughes in view of Reinoso teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group and encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key. Brati teaches, generating a group key by nodes without a server. Therefore, it would have been obvious to have generating a group key by nodes without a server of Brati into the teachings of Hughes in view of Reinoso for securely generating  group key tby the nodes without relying on a key management server. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 29, rejection of Claim 27 or Claim 28 is included and Claim 29 is rejected with the same rationale as applied against Claim 12 above.

Referring to Claims 15 and 32:
Regarding Claim 15, rejection of Claim 14 is included and combination of Hughes and Reinoso does not teach explicitly,
The wireless communications network of claim 14, wherein the single outer layer cryptographic key is established upon configuration of the wireless cooperative broadcast network.
However, Brati teaches,
The wireless communications network of claim 14, wherein the single outer layer cryptographic key is established upon configuration of the wireless cooperative broadcast network. (¶71, “A first message is the JOIN message. This message is generated whenever a new member wants to enter the group”, ¶72, “Another type of message is the KEY message: this message is generated during the key computation stage”, ¶77-¶80, i.e. cryptographic key is generated after the device want to join the group (wireless cooperative broadcast network indicates that key is established upon the configuration of network).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Brati with the invention of Hughes in view of Reinoso.
Hughes in view of Reinoso teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group and encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key. Brati teaches, generating a group key by nodes without a server. Therefore, it would have been obvious to have generating a group key by nodes without a server of Brati into the teachings of Hughes in view of Reinoso for securely generating  group key by the nodes without relying on a key management server. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 32, rejection of Claim 31 is included and Claim 32 is rejected with the same rationale as applied against Claim 15 above.

Referring to Claims 16 and 33:
Regarding Claim 16, rejection of Claim 14 is included and combination of Hughes and Reinoso does not teach explicitly,
The wireless communications network of claim 14, wherein the single outer layer cryptographic key is established responsive to a first group communications session requested by a device.
However, Brati teaches,
The wireless communications network of claim 14, wherein the single outer layer cryptographic key is established responsive to a first group communications session requested by a device. (¶71, “A first message is the JOIN message. This message is generated whenever a new member wants to enter the group”, ¶72, “Another type of message is the KEY message: this message is generated during the key computation stage”, ¶77-¶80, i.e. cryptographic key is generated after the device want to join the group (wireless cooperative broadcast network).
Regarding Claim 33, rejection of Claim 31 is included and Claim 33 is rejected with the same rationale as applied against Claim 16 above.

Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US PGPUB. # US 2013/0083926), hereinafter “Hughes”), and further in view of Reinoso et al. (US PGPUB. # US 2008/0069350, hereinafter “Reinoso”),and further in view of Brati et al. (US PGPUB. # US 20007/0055870, hereinafter “Brati”), and further in view of Messerges et al. (US PGPUB. # US 2013/0054964, hereinafter “Messerges”).

Referring to Claims 13 and 30:
Regarding Claim 13, rejection of Claim 10 or Claim 11 is included and combination of Hughes, Reinoso and Brati does not teach explicitly,
The wireless communications network according to either 10 or claim 11, wherein source authentication uses keyed-hash message authentication codes.
However, Messerges teaches,
The wireless communications network according to either 10 or claim 11, wherein source authentication uses keyed-hash message authentication codes. (Abstract, Fig. 9, ¶94, “the communication device 120 applies a one-way cryptographic hash function to all other portions 610-690 of the key-delivery message 530”, ¶95, “the communication device 120 determines whether the digital signature in the source authentication payload 695 is valid”, i.e. hash function is used for source authentication). 
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Messerges with the invention of Hughes in view of Reinoso and Brati.
Hughes in view of Reinoso and Brati teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group and encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key while generating a group key by nodes without a server. Messerges teaches hash function is used for source authentication. Therefore, it would have been obvious to have hash function used for source authentication of Messerges into the teachings of Hughes in view of Reinoso and Brati for ensuring key is provided by a genuine and authorized device. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 30, rejection of Claim 27 or Claim 28 is included and Claim 30 is rejected with the same rationale as applied against Claim 13 above.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US PGPUB. # US 2013/0083926), hereinafter “Hughes”), and further in view of Reinoso et al. (US PGPUB. # US 2008/0069350, hereinafter “Reinoso”),and further in view of Hart et al. (US PGPUB. # US 9,648,547, hereinafter “Hart”).
Regarding Claim 36, rejection of Claim 35 is included and combination of Hughes and Reinoso does not teach explicitly,
The method for secure communication in a wireless cooperative broadcast network of claim 35, further comprising limiting hops of the flooding of doubly-encrypted ciphertext datagram to a maximum hop distance between the datagram source and any destination.
However, Hart teaches,
The method for secure communication in a wireless cooperative broadcast network of claim 35, further comprising limiting hops of the flooding of doubly-encrypted ciphertext datagram to a maximum hop distance between the datagram source and any destination. (CL(24), LN(55-67), “A simple approach is to define a neighbor probe message with a limited lifespan that propagates out over the network via the primary association, with the message “hop” distance limited to prevent full network-wide propagation”, i.e. hops are limited to propagate data packet).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hart with the invention of Hughes in view of Reinoso.
Hughes in view of Reinoso teaches, subgroup of devices and superset of devices having a group key that is distinct for each subgroup/group and encrypting/decrypting inner layer and outer layer broadcast data with inner layer key and outer layer key. Hart teaches limiting hops of the propagating data packet. Therefore, it would have been obvious to have limiting hops of the propagating data packet of Hart into the teachings of Hughes in view of Reinoso for supporting dynamic topologies with relaying, multi-hop or wireless bridging. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Johnson et al. (WIPO PUB. # WO 2008/118227) discloses, a method for securing multicast data are described. Data of a multicast, is protected through the use of at least double encryption keys, such as a community-of-interest key and session key. Data of a multicast is also split into portions of multicast in accordance with the session key, and transmitted over a choice of different pathways to one or more endpoints. The community-of-interest key is a prerequisite to joining or requesting deliver of a particular multicast. The community-of-interest key initializes, and exchanges a session key. All endpoints in a particular multicast community-of-interest group share the same session keys values. Endpoints that join a group (tune- in) must be notified of the session keys that are being used by the group at that particular time. A 'Join' request is usually sent to an Ethernet address group. That address, is mapped to a community-of-interest of N IP addresses corresponding to each VLAN associated with the community-of-interest (the group) for the multicast.
Yuting et al. (US PGPUB. # US 2021/0067495) discloses, a method for enabling secure device-to-device (D2D) communication between a plurality of user devices. The method includes providing public and private keys for each of the user devices, the private key arranged to decrypt data encrypted by the corresponding public key. A sender user device creates a digital signature using its private key. The sender double-encrypts a transmission using both the public keys of a recipient user device and a first relay user device. The transmission is transmitted from the sender to the recipient through a plurality of relay user devices. Each relay user device receives the transmission, decrypts a first layer of encryption with its private key, encrypts the transmission with the public key of a subsequent user device; and forwards the data transmission to the subsequent user device. The recipient authenticates the digital signature of the sender using the public key of the sender.
Ranga S. Ramanujan (US PAT. # US 10,652,220) discloses, a computing device, which provides a secure data transport service (SecureX) for data packets traversing from an end user device (EUD) to a mission network over untrusted networks. The disclosed SecureX module may be software product running on the EUD and on a SecureX appliance fronting the mission network. The SecureX module on the EUD compresses the data packets by removing header fields that are constant over the same packet flow and double encrypts the data packets with different cryptographic keys. The SecureX on the EUD transmits the double compressed encrypted data packets over the untrusted network. The SecureX appliance receives the double compressed encrypted data packets, decrypts the data packets and decompresses the data packets to recreate the original data packets. The SecureX appliance transmits the original data packets to the mission network.
Bild et al. (US PGPUB. # US 2019/0306124) discloses, a method includes a first computing entity receiving a request for first data from an affiliated source device by a user device. When a re-encryption key of the user device is not based on a key pair of the first computing entity the method further includes decrypting the first encrypted data using a private key of the first computing entity and encrypting the recovered first data with a public key of a second computing entity to produce second encrypted data. The method further includes encrypting the second encrypted data with the re-encryption key of the user device to produce double encrypted data. The method further includes sending the double encrypted data to the user device, where the user device is capable of decrypting the double encrypted data to recover the first data using a private key of the user device based on a key pair of the second computing entity.
Liu et al. (US PGPUB. # US 2016/0295413) discloses, a system that provides wireless service groups. During operation, a wireless device's advertising mechanism advertises a service group over Wi-Fi, wherein the service group comprises at least the wireless device and wherein the service group's security requirements regulate multicast protection within the service group. In response to receiving a request from a second device to be admitted into the service group, the wireless device's security mechanism admits the second device into the service group and sends the service group's security requirements to the second device, thereby enabling the second device to initialize multicast protection in accordance with the service group's security requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/          Primary Examiner, Art Unit 2498